OPINION OF THE COURT BY
KEMP, J.
This action of replevin to recover five bead of cattle or tbeir value, alleged to be one hundred ninety dollars ($190), was commenced in tbe district court of Libue, County of Kauai. Judgment was bad in favor of tbe defendant and tbe plaintiff appealed to tbe circuit court of tbe fifth circuit, where a trial was bad jury waived, and tbe defendant again prevailed. Tbe matter is here on exceptions eight in number, six of which relate to tbe exclusion of evidence offered by tbe defendant, one to tbe decision and one to tbe judgment.
All of tbe exceptions relating to tbe exclusion of evidence come clearly within tbe rule announced in Yim Fat v. Gleason, 24 Haw. 210, to the effect that this court will not consider an exception to tbe action of tbe trial court *718in sustaining an objection to a question asked a witness when the record does not disclose any offer to show wbat tbe answer will be and that the answer would be material and competent evidence. None of the exceptions discloses what answer was expected to any of the questions the answers to which were excluded upon objection. We cannot presume that the answers would have been material or in favor of defendant in the absence of a showing as to what the answers would be. The exceptions to the exclusion of evidence must therefore be overruled.
E. K. Am for plaintiff.
P. L. Rice for defendant.
The remaining exceptions are as follows:
Exception No. 7. Thereafter a decision in writing was filed in said cause finding for the defendant, to which decision the plaintiff excepted and the exception was allowed.
Exception No. 8. Thereafter final judgment was filed in the cause, adjudging in favor of the defendant, to which judgment the plaintiff excepted, and- the exception was allowed.
These exceptions clearly come within the ruling in Ripley & Davis v. Kapiolani Est., 22 Haw. 507, to the effect that exceptions must be sufficiently definite and specific to call to the attention of this court a point of law which was called to the attention of the trial court affecting the legality of its ruling thus giving the lower court the opportunity to correct its ruling if erroneous.
The exceptions before us are not sufficiently definite to call to our attention any point of law which was called to the ^attention of the circuit court affecting the legality of its ruling.
The exceptions should therefore be and they are overruled.